DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/15/2020, this is a First Action on the Merits. Claims 1-21 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 10/15/2020, assigned serial 17/071,974 and titled “Robot System with Supplementary Metrology Position Determination System”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-21 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination specified at least in independent claims 1, 11 and 18. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2013/0158947 to Suzuki - which discloses an information processing apparatus, a control method for the information processing apparatus. Suzuki further discloses a second sensor information obtaining unit 115, and a second three-dimensional position and orientation measurement unit 116. The robot controller unit 120 includes a robot operation instruction unit 121 and a robot control unit 122. The components measure the three-dimensional position and orientation of each of target objects 103 laid in a heap in a palette 104. Based on a measurement result, the robot 100 picks up a target object.
US 2006/0017022 to Rigney et al. - which discloses a secondary position measurement system 230 provides an alternative or backup position measurement function for the various components of the radiation therapy system 100. In one embodiment, the secondary position measurement system 230 comprises a conventional positioning functionality employing predicted position information based on an initial position and commanded moves. In one embodiment, the primary position measurement system 220 receives information from the external measurement devices 124 and the secondary position measurement system 230 receives independent position information from the resolvers 134. 

Regarding Claim 1, “A robot system, comprising: a robot, comprising: a movable arm configuration, comprising: a first arm portion mounted to a first rotary joint at a proximal end of the first arm portion, the first rotary joint having a first rotary axis, wherein the first arm portion has a second rotary joint located at a distal end of the first arm portion, the second rotary joint having a second rotary axis; a second arm portion mounted to the second rotary joint at a proximal end of the second arm portion, such that the second arm portion rotates about the second rotary joint; and an end tool mounting configuration for mounting an end tool, wherein the end tool mounting configuration is located proximate to a distal end of the movable arm configuration; and a motion control system configured to control an end tool position of the end tool with a level of accuracy defined as a robot accuracy, based at least in part on sensing and controlling the angular positions of the first and second arm portions about the first and second rotary joints, respectively, using rotary sensors included in the robot; and a supplementary metrology position determination system, comprising: first and second two-dimensional (2D) scales that are coupled to the movable arm configuration at first and second 2D scale coupling locations, respectively, each 2D scale comprising a nominally planar substrate and a plurality of respective imageable features distributed on the planar substrate; a first camera for acquiring an image of the first 2D scale at an image acquisition time, wherein the first camera defines a first reference position and the first camera is coupled to the movable arm configuration at a first camera coupling location; 55a second camera for acquiring an image of the second 2D scale at the image acquisition time, wherein the second camera defines a second reference position and the second camera is coupled to the movable arm configuration at a second camera coupling location; and a metrology processing portion configured to: determine a first relative position of the first 2D scale based at least in part on a first image of the first 2D scale as acquired by the first camera at a first image acquisition time; and determine a first relative position of the second 2D scale based at least in part on a first image of the second 2D scale as acquired by the second camera at the first image acquisition time.” 
Regarding Claim 11, “A method for operating a supplementary metrology position determination system that is utilized with a robot, the robot comprising: a movable arm configuration, comprising: a first arm portion mounted to a first rotary joint at a proximal end of the first arm portion, the first rotary joint having a first rotary axis, wherein the first arm portion has a second rotary joint located at a distal end of the first arm portion, the second rotary joint having a second rotary axis; a second arm portion mounted to the second rotary joint at a proximal end of the second arm portion, such that the second arm portion rotates about the second rotary joint; and an end tool mounting configuration for mounting an end tool, wherein the end tool mounting configuration is located proximate to a distal end of the movable arm configuration; and a motion control system configured to control an end tool position of the end tool with a level of accuracy defined as a robot accuracy, based at least in part on sensing and controlling the angular positions of the first and second arm portions about the first and second rotary joints, respectively, using rotary sensors included in the robot; and the supplementary metrology position determination system comprising: 58first and second two-dimensional (2D) scales, each 2D scale comprising a nominally planar substrate and a plurality of respective imageable features distributed on the planar substrate; and first and second cameras; and the method comprising: operating the first camera to acquire a first image of the first 2D scale at a first image acquisition time, wherein the first camera is coupled to the movable arm configuration of the robot at a first camera coupling location and defines a first reference position and the first 2D scale is coupled to the movable arm configuration at a first 2D scale coupling location; operating the second camera to acquire a first image of the second 2D scale at the first image acquisition time, wherein the second camera is coupled to the movable arm configuration of the robot at a second camera coupling location and defines a second reference position and the second 2D scale is coupled to the movable arm configuration at a second 2D scale coupling location; determining a first relative position of the first 2D scale based at least in part on the first image of the first 2D scale as acquired by the first camera at the first image acquisition time; and determining a first relative position of the second 2D scale based at least in part on the first image of the second 2D scale as acquired by the second camera at the first image acquisition time.”
Regarding Claim 18, “A supplementary metrology position determination system for use with a robot that comprises a movable arm configuration with an end tool mounting configuration for mounting an end tool and a motion control system configured to control an end tool position of the end tool, the supplementary metrology position determination system comprising: first and second two-dimensional (2D) scales that are configured to be coupled to the movable arm configuration of the robot at first and second 2D scale coupling locations, respectively, each 2D scale comprising a nominally planar substrate and a plurality of respective imageable features distributed on the planar substrate; a first camera for acquiring an image of the first 2D scale at an image acquisition time, wherein the first camera defines a first reference position and the first camera is configured to be coupled to the movable arm configuration at a first camera coupling location; a second camera for acquiring an image of the second 2D scale at the image acquisition time, wherein the second camera defines a second reference position and the second camera is configured to be coupled to the movable arm configuration at a second camera coupling location; and a metrology processing portion configured to: determine a first relative position of the first 2D scale based at least in part on a first image of the first 2D scale as acquired by the first camera at a first image acquisition time; and 61determine a first relative position of the second 2D scale based at least in part on a first image of the second 2D scale as acquired by the second camera at the first image acquisition time, wherein metrology position coordinates of a first end tool position at the first image acquisition time are determined based at least in part on the determined first relative positions of the first and second 2D scales.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-10, 12-16 and 19-21 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 11 and 18.

c.	Therefore, Claims 1-21 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B